                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                     NO. 4:17-CR-5-FL-1


 UNITED STATES OF AMERICA                     )
                                              )
       v.                                     )
                                              )
 SANJAY KUMAR,                                )                      ORDER
                                              )
                     Defendant.               )



       This matter comes before the court on defendant’s motion for housing for trial. (DE 280).

In that the United States Marshals Service reports defendant will be housed at the Pamlico County

Jail for the duration of trial, which is the relief requested by defendant, the court DENIES AS

MOOT defendant’s motion.

       SO ORDERED, this the 14th day of June, 2019.




                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge
